                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL UTAH,                                     :
     Plaintiff,                                :
                                               :
       v.                                      :       CIVIL ACTION NO. 19-CV-5291
                                               :
PENNSYLVANIA STATE                             :
POLICE, et al.,                                :
     Defendants.                               :

                                        MEMORANDUM

SCHMEHL, J. /s/ JLS                                                         JANUARY 28, 2020

       Plaintiff Paul Utah, who resides in New York, has recently filed a Second Amended

Complaint invoking the Court’s federal question jurisdiction for “human right violations and

civil rights violations” that occurred “all over the state of Pennslyvania [sic],” during the past

eight years. 1 (ECF No. 10) Utah seeks leave to proceed in forma pauperis. 2 For the following

reasons, the Court will grant him leave to proceed in forma pauperis and dismiss his Complaint

as frivolous.


1
  It is well recognized that an amended complaint, once submitted to the Court, serves as the
governing pleading in the case because an amended complaint supersedes the prior pleading.
See Shahid v. Borough of Darby, 666 F. App’x 221, 223 n.2 (3d Cir. 2016) (per curiam)
(“Shahid’s amended complaint, however, superseded his initial complaint.”) (citing W. Run
Student Hous. Assocs. LLC v. Huntingdon Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013)); see
also Garrett v. Wexford Health, 938 F.3d 69, 82 (3d Cir. 2019) (“In general, an amended
pleading supersedes the original pleading and renders the original pleading a nullity. Thus, the
most recently filed amended complaint becomes the operative pleading.”) (internal citations
omitted). Accordingly, the Second Amended Complaint Utah submitted to the Court after his
initial Complaint (ECF No. 2) and Amended Complaint (ECF No. 6) supersedes the prior
pleadings, and the Court will proceed to screen the Second Amended Complaint.
2
 Utah has three pending Motions for Leave to Proceed In Forma Pauperis (ECF Nos. 5, 7, and
9), which were filed on January 9, 2020, January 14, 2020, and January 22, 2020, respectively.
Each motion filed appears to provide updated information with respect to his financial status.


                                                   1
I.       FACTUAL ALLEGATIONS

         Utah’s Second Amended Complaint indicates that the basis for this Court’s jurisdiction is

“human right violations and civil rights violations,” and he asserts that the events giving rise to

his claims have occurred “all over the state of Pennslyvania [sic]” from January 1, 2012 through

January 22, 2020. (ECF No. 10 at 2-3.) 3 Some of Utah’s allegations are as follows:

                pa police knew about brain . . . Did manipulation and tampering
                will technology in public businesses, Chief of State police knew of
                illegal acts done against me and illegal investigations against me.
                There were illegal manipulations of personal technology including
                computer cellphones and cellphone apps. Human eye on me from
                the state police, state police law enforcement on me, used brain
                technology to sting and annoy me. brain technology tampered with
                my skull, teeth, cheek, nose and ears, caused pain and suffering for
                close to 8 years, Affected sex life, dating life and chance at love
                for close to eight years, caused emotional tramua in my life. use of
                stingray did illegal tracking and montionng in pubic spaces, used
                different cities emergency centers caused mental disablities, knee
                of neuro imaging, brain technology gave me dreams, Connected to
                people through phone calls, text messages, emails, knew of
                damage and manipulations to engine and coolant of the car,
                manipulations and tampering with technology in public places,
                caused humilations, affected my genitals because i really wanted to
                use it. harrasement and intimidation thru human beings people
                could hear my brain from use of brain technology, illegal
                montoring of calls, influenced sheriff, placed cars on my route,
                influenced state troopers, brain technology built mucus in nasal
                and ear passage tampered with my employement knew i loved and
                needed a caucausian female in my life. Stealing business ideas and
                other facts from me, heavy use of physcology, influence lawyers
                influence of ex-family.use of fire departments, use of ambulances
                and emts, Making me emotional in public places, caused bad
                memories, told people to lie, defemation and slander

                                              .   .   .

                Chief of Bethlehem Police, Chief of Allentown Police and Chief of
                Philidephia police knew and chief of easton police about illegal
                investigations and brain technology and illegal tracking also there



3
    The Court adopts the pagination assigned to the Complaint by the CM/ECF system.
                                                  2
                was illegal questioning, There was civil right violations everytime i
                went to a public space or made a call . . .

(ECF No. 10 at 3-4) (errors in original). Utah avers “[e]motional and physical trauma to brain,

throat, cheek, mouth, skull due to brain technology and trauma due to [g]enitals because of stress

and use of the brain technology on [him] and [his] genitals were not being used for years.” (Id.

at 4.) He seeks “65 million dollars resolution because people were making [his] life hell and

because of the state or federal crime that happened in the state of pa. . . .” (Id.)

II.     STANDARD OF REVIEW

        Because it appears that he is incapable of paying the fees necessary to commence this

action, Utah will be granted leave to proceed in forma pauperis. Accordingly, Utah’s Second

Amended Complaint is subject to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), which requires the Court

to dismiss a complaint if it frivolous or fails to state a claim. A complaint is frivolous if it “lacks

an arguable basis either in law or in fact,” Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is

legally baseless if it is “based on an indisputably meritless legal theory.” Deutsch v. United

States, 67 F.3d 1080, 1085 (3d Cir. 1995). To survive dismissal, the complaint must contain

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). “[M]ere conclusory

statements[] do not suffice.” Id. Factual allegations that are “fanciful,” “fantastic,” and

“delusional” are considered “clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

As Utah is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen.,

655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        The Court has carefully reviewed Utah’s Second Amended Complaint and concludes that

it is both frivolous and fails to state a claim upon which relief can be granted. The allegations

                                                    3
are fanciful and delusional. Notably, the action filed in this Court is quite similar to actions that

Utah has filed in other federal district courts. Recently, Chief United States District Judge

Colleen McMahon of the United States District Court for the Southern District of New York

noted that Utah’s “claims rise to the level of the irrational, and there is no legal theory on which

he can rely.” Utah v. New York Police Dep’t, Civ. A. No. 19-CV-10778, 2019 WL 6701992, at

*1 (S.D.N.Y. Dec. 6, 2019) (dismissing complaint as frivolous and warning Utah that “if he

continues to abuse the privilege of proceeding IFP. . ., he will be ordered to show cause why he

should not be barred”). See also Utah v. Starbucks Corp., Civ. A. No. 19-CV-10733, 2019 WL

6341565, at *1 (S.D.N.Y. Nov. 27, 2019) (noting that Utah had filed at least three other actions

with similar allegations and different defendants, all of which were dismissed as frivolous under

28 U.S.C. § 1915(e)(2)(B)(i)); Utah v. Barnes & Noble, Civ. A. No. 19-CV-10734, 2019 WL

6341394, at *1 (S.D.N.Y. Nov. 27, 2019) and Utah v. Shoprite Corp., Civ. A. No. 19-CV-10779,

2019 WL 6731994 (S.D.N.Y. Dec. 11, 2019) (same). Utah’s Second Amended Complaint will

be dismissed as frivolous.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Utah leave to proceed in forma pauperis

and dismiss his Second Amended Complaint. As it appears amendment would be futile,

especially in light of Utah’s litigation history, the Court will dismiss this case with prejudice.

Utah should note that the repeated filing of duplicative lawsuits raising claims that the Court has

already addressed and dismissed may result in restrictions on filing privileges in the future. See

Abdul-Akbar v. Watson, 901 F.2d 329, 333 (3d Cir. 1990) (“When a district court is confronted

with a pattern of conduct from which it can only conclude that a litigant is intentionally abusing

the judicial process and will continue to do so unless restrained, we believe it is entitled to resort



                                                  4
to its power of injunction and contempt to protect its process.”). An appropriate Order follows,

which shall be docketed separately.

                                             BY THE COURT:


                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.




                                                5
